Memorandum Per Curiam.
The parties litigated the issues raised by the fourth cause of action before the Office of Price Administration and the plaintiff complied with the ruling against it. The same issues, therefore, may not be relitigated in the State court. The first three causes of action are sufficient as matter of law.
The order should be modified by dismissing the fourth cause of action, and as modified affirmed, with leave to defendant to answer within five days after service of order entered hereon.
Hammeb, Shientag and Hecht, JJ., concur.
Ordered accordingly.